   Case 1:20-cv-00990-RGA Document 9 Filed 12/28/20 Page 1 of 8 PageID #: 41



                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

JERVIS L. COX,

             Plaintiff,

      V.                              : Civil Action No. 20-990-RGA

DELAWARE DEPARTMENT OF
CORRECTION , et al.,

             Defendants.


Jervis L. Cox, James T. Vaughn Correctional Center, Smyrna, Delaware.
Pro Se Plaintiff.



                             MEMORANDUM OPINION




December 28 , 2020
Wilmington , Delaware
 Case 1:20-cv-00990-RGA Document 9 Filed 12/28/20 Page 2 of 8 PageID #: 42



/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Jervis L. Cox, an inmate at the James T. Vaughn Correctional Center in

Smyrna , Delaware, filed this action pursuant to 42 U.S.C . § 1983. (0.1. 3) . Plaintiff

appears prose and has been granted leave to proceed in forma pauperis. (0.1. 7) .

Plaintiff has filed a request for counsel and a motion for injunctive relief. (0 .1. 5, 6) . The

Court proceeds to screen the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(a).

                                      BACKGROUND

       The Complaint contains three counts : willful misconduct; negligence; and breach

of contract. (0 .1. 3 at 6-8). In Count 1, Plaintiff alleges that Defendants Delaware

Department of Correction and Sussex Work Release Center intentionally and willfully

exposed him to the coronavirus/COVID-19 between April 5 through April 9, 2020, when

he was required to work on the road crew without proper safety and protective gear

such as a face mask or gloves . (0 .1. 3 at 6) . Plaintiff alleges the willful misconduct

exposed him to the coronavirus and caused him to test positive for COVID-19 on April

19, 2020. (Id.) .

       Plaintiff explains that in April 2020 , Defendants Corporal Phillips and Correctional

Officer John Doe, a/k/a Turbo, had high temperatures and Nurse Jane Doe told the two

to go home and quarantine for 14 days. (Id. at 7) . Plaintiff alleges Phillips went home

for a few hours and then returned to Work Center and that Turbo refused to go home.

(Id.). Plaintiff alleges that the willful misconduct of Phillips and Turbo caused him to test

positive for the coronavirus .


                                               1
 Case 1:20-cv-00990-RGA Document 9 Filed 12/28/20 Page 3 of 8 PageID #: 43



          In Count II , Plaintiff alleges that Defendant Centurion , LLC , the contract medical

health care provider for the DOC , was negligent in failing to train medical staff to report

individuals with high temperatures, to require self-quarantine, and to provide immediate

testing for the virus. (Id. at 7). Plaintiff alleges the negligence caused him to be

exposed and then to test positive for the coronavirus. (/d.). Plaintiff raises a negligence

claim against the DOC and Work Release Center that is identical to the Count I willful

misconduct claim . (/d.). Finally, Plaintiff alleges that Nurse Doe was negligent when

she failed to report to her superiors that Phillips and Turbo had high temperatures. (Id.

at 8) .

          Count Ill alleges that the DOC and Work Release Center breached their contract

when they failed to follow a federal state mandate of "Federal and State Emergency"

which exposed and caused Plaintiff to test positive for the coronavirus. (Id.). He

alleges that Centurion breach its contract/duty by not properly training its employees on

the protocols and standards pertaining to the coronavirus/COVID-10. (/d.).

          Plaintiff raises Counts I, 11 , and Ill under 42 U.S.C . § 1983 and seeks

compensatory and punitive damages and injunctive relief in the form of immediate

release from prison . (Id. at 6, 8).

                                 SCREENING OF COMPLAINT

          A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if "the action is frivolous or

malicious , fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio , 726 F.3d 448 ,

452 (3d Cir. 2013) . See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) ; 28
                                                 2
  Case 1:20-cv-00990-RGA Document 9 Filed 12/28/20 Page 4 of 8 PageID #: 44




U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant) ; 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions) . The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224 , 229 (3d Cir. 2008) ; Erickson v. Pardus, 551 U.S. 89 , 93

(2007) . Because Plaintiff proceeds prose, his pleading is liberally construed and his

complaint, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers ." Erickson v. Pardus, 551 U.S. at 94.

       A complaint is not automatically frivolous because it fails to state a claim . See

Dooley v. Wetzel, 957 F.3d . 366 , 374 (3d Cir. 2020) . "Rather, a claim is frivolous only

where it depends 'on an "indisputably meritless legal theory" or a "clearly baseless" or

"fantastic or delusional" factual scenario. "' Id.

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscherv. McCullough , 184 F.3d 236 , 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3d at 114.

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S . 662 (2009) ; Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007) . A plaintiff must plead facts sufficient to show that a claim has substantive
                                               3
  Case 1:20-cv-00990-RGA Document 9 Filed 12/28/20 Page 5 of 8 PageID #: 45



plausibility. See Johnson v. City of Shelby, 574 U.S.10 (2014) . A complaint may not

dismissed , however, for imperfect statements of the legal theory supporting the claim

asserted. See id. at 11.

       A court reviewing the sufficiency of a complaint must take three steps : (1) take

note of the elements the plaintiff must plead to state a claim ; (2) identify allegations that,

because they are no more than conclusions , are not entitled to the assumption of truth ;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) . Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed . R. Civ. P. 8(a)(2)) . Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense." Id.

                                        DISCUSSION

       The Complaint contains three counts and all claims arise under Delaware law.

Count I alleges willful misconduct, Count II alleges negligence , and Count Ill alleges

breach of contract. Plaintiff filed this action pursuant to 42 U.S.C. § 1983.

       When bringing a§ 1983 claim, a plaintiff must allege that some person has

deprived him of a federal right, and that the person who caused the deprivation acted

under color of state law. West v. Atkins, 487 U.S. 42 , 48 (1988). While Plaintiff does

reference the Eighth and Fourteenth Amendments in stating which of his federal

constitutional rights were allegedly violated , his allegations do not speak to



                                               4
  Case 1:20-cv-00990-RGA Document 9 Filed 12/28/20 Page 6 of 8 PageID #: 46



constitutional violations . Instead , they raise claims for the torts of willful misconduct and

negligence and for breach of contract.

       In addition, two Defendants, the DOC and Sussex Work Release Center, are

in:,mune from suit. The Eleventh Amendment protects states and their agencies and

departments from suit in federal court regardless of the kind of relief sought. Pennhurst

State School & Hosp. v. Halderman , 465 U.S. 89 , 100 (1984). The Work Release

Center is part of the DOC and the DOC, as an agency of the State of Delaware, is

immune from suit. See Jones v. Sussex Correctional Institute, 725 F. App'x 157, 159

(3d Cir. 2017) . "Absent a state's consent, the Eleventh Amendment bars a civil rights

suit in federal court that names the state as a defendant." Laskaris v. Thornburgh , 661

F.2d 23, 25 (3d Cir. 1981 ). Delaware has not waived its immunity from suit in federal

court; although Congress can abrogate a state's sovereign immunity, it did not do so

through the enactment of 42 U.S.C. § 1983. See Jones, 725 F. App'x at 159-60.

       Finally, Plaintiff infers , but does not allege that he was infected by Phillips and/or

Turbo. Nor does he allege that any person knew that Phillips and/or Turbo were COVID

positive, only that both were febrile .

       As pied, the Complaint fails to state claims upon which relief may be granted and

it raises claims against two Defendants who are immune from suit. Therefore, I will

dismiss the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and (iii) and

1915A(b)(1) and (2) , but I will give Plaintiff leave to amend since it is possible that he

may be able to state claims upon amendment.

       Plaintiff's request for counsel will be denied without prejudice to renew.     The

request will be denied si~ce the Complaint fails to state claims upon which relief may be
                                              5
  Case 1:20-cv-00990-RGA Document 9 Filed 12/28/20 Page 7 of 8 PageID #: 47



granted and will be dismissed . At this juncture it is not clear whether Plaintiff will ever

be able to state a claim that has arguable merit in fact and law. Accordingly, the Court

finds the request premature.

       Plaintiff's motion for injunctive relief will be denied without prejudice. Plaintiff

asks the Court to order his release to Level IV home confinement or supervised

custody, and to enter an order enjoining retaliation. It appears that Plaintiff is currently

on supervised custody. See https://vinelink.vineapps.com/person-detail/offender/

2586084;tablndexToSelect=0 (last visited Dec. 22 , 2020). If this is true , then a portion

of the motion is moot. Regardless , the Court has no authority to dictate where Plaintiff

is housed. This determination is made by prison authorities as part of the administration

of the prison. The Delaware Supreme Court has recognized that prison officials have

discretion to house inmates at the facilities they choose. See Walls v. Taylor, 856 A.2d

1067, 2004 WL 906550 (Del. 2004) (table) (citing Brathwaite v. State , No. 169, 2003

(Del. Dec. 29 , 2003)) . Finally, to the extent Plaintiff seeks a restraining order to prevent

retaliation , the motion contains no facts to support this type of relief.

       Therefore , the motion for injunctive relief will be denied without prejudice.

                                       CONCLUSION

       For the above reasons , the Court will : (1) deny without prejudice to renew

Plaintiff's request for counsel (D.I. 5) ; (2) deny without prejudice Plaintiff's motion for

injunctive relief (D.I. 6) ; and (3) dismiss the Complaint for failure to state claim upon

which relief may be granted and based upon immunity from suit pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) and (iii) and§ 1915A(b)(1) and (2) . Plaintiff will be given leave to file

an amended complaint.
                                               6
Case 1:20-cv-00990-RGA Document 9 Filed 12/28/20 Page 8 of 8 PageID #: 48



   An appropriate Order will be entered .




                                        7
